Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION OF SONESTA INTERNATIONAL HOTELS CORPORATION Pursuant to Section 40 of the Stock Corporation Law We, the undersigned Peter J. Sonnabend and David Rakouskas, being respectively the chief executive officer & vice chairman and the secretary of Sonesta International Hotels Corporation, hereby certify 1.The name of the corporation is Sonesta International Hotels Corporation.The name under which the corporation was originally incorporated is Childs Company. 2.The certificate of consolidation forming said corporation was filed in the office of the Secretary of State on the sixth day of December 1923. 3.The entire certificate of consolidation as now in force and effect, is hereby restated, without change in the effect, meaning or substance thereof, to read as herein set forth in full as follows: Childs Company and Childs Service, Incorporated, both being corporations duly organized and existing under and by virtue of the laws of the State of New York for the purpose of carrying on kinds of business which a corporation organized under Article Two of Chapter 787 of the Laws of 1923 might carry on, having determined to consolidate, do for that purpose make and file this certificate of consolidation as follows: First:The name of the new corporation is SONESTA INTERNATIONAL HOTELS CORPORATION Second:The purposes and powers of the new corporation are: 1.To purchase, lease and otherwise acquire, erect, construct, own, hold, use, maintain, improve, rebuild, enlarge, alter, equip, furnish, conduct, operate, manage, control, sell, lease, mortgage and otherwise dispose of restaurants, cafes, cafeterias, hotels, and eating and drinking establishments of every kind and description whatsoever, and to engage in each and every aspect of the restaurant, food and liquor businesses; to conduct and operate the businesses of bakers, confectioners, eaterers, grocers, dairy operators, food processors and dealers in and producers of meat and meat products, poultry and poultry products, dairy products, fish, vegetables, baking goods, confections, fruits, liquors, wines and other foods and beverages; to conduct farms and farming operations; to manufacture, buy, sell, deal in and with foods and beverages of every kind and description; and to engage in any business incidental to or connected therewith without limitation as to type or amount; 2.To take, buy, purchase, exchange, hire, take on lease and sublease, and otherwise acquire real estate, real property and leaseholds, either improved or unimproved, and any and all interests and rights therein and thereto, located in any part of the world, and to own, hold, possess, occupy, use operate, improve, mortgage and otherwise encumber, sell, assign, transfer, convey, lease, sublease, and otherwise dispose of, control, maintain, manage, develop, and generally deal in and with the same; 3.To purchase, lease, and otherwise acquire, erect, construct, make, maintain, improve, rebuild, enlarge, alter, equip, furnish, operate, manage, control, sell, mortgage, lease, and otherwise dispose of and turn to account and aid in or subscribe toward, the erection, construction, making, improvement, maintenance and operation of, any and all kinds of buildings, houses, dwellings, apartments, hotels, farms, dairies, bakeries, confectionery factories, canneries, packing plants, food processing plants, refrigeration plants, bottling plants, stores, shops, offices, warehouses, commissaries, garages, mills, laboratories, factories, plants, roads, docks, piers, rolling stock, vehicles, vessels, works and structures of every kind and description; 4.To make, manufacture, compound, construct, extract, produce, prepare, refine, acquire, experiment with, hold, use, equip, repair, remodel, develop, improve, operate, buy, sell, lease, hire, pledge, mortgage, install, import, export, speculate in and generally deal in and with any and all kinds and descriptions of machines, machinery, engines, motors, dynamos, apparatus, instruments, fixtures, appliances, devices, contrivances, and other articles and any accessories and improvements thereof of every kind and description, and any and all kinds of commodities, produce, natural resources, goods, wares, merchandise, grants, options, licenses, royalties, concessions, franchises, contracts and all kinds of personal property and any and all interests and rights therein and thereto without limitation as to type or amount; 2 5.To such extent as a corporation organized under the New York Stock Corporation Law may then lawfully do, but not otherwise, to purchase, subscribe for and otherwise acquire, underwrite, obtain an interest in, own, hold, mortgage, pledge, hypothecate, assign, deposit, create trusts with respect to, sell, exchange, trade and otherwise dispose of, and in all ways deal in and with, all forms of securities, including (without limiting the generality of the foregoing) stocks, shares, voting trust certificates, bonds, mortgages, debentures, notes, evidences of indebtedness, certificates of indebtedness, certificates of interest, part-paid receipts and allotment certificates, land trust certificates, warrants, rights, scrip commercial paper (except bills of exchange), choses in action and other obligations and securities of any nature howsoever evidenced, issued or created by any government, state, territory, district, municipality or other political or governmental division or subdivision, body politic, corporation, association, partnership, firm, trustee, syndicate, individual, combination, organization or entity whatsoever, located in and organized under the laws of any part of the world; to acquire and become interested in any such securities by original subscription, underwriting, participation in syndicates and otherwise, conditionally or otherwise, and either with a view to investment or for resale or for any other lawful purpose, and irrespective of whether fully-paid or subject to further payments or assessments; to exercise in respect of any such securities any and all rights, powers and privileges of individual ownership and interest therein, including the right to vote thereon and to consent and to otherwise act with respect thereto; to pay any assessments that may be levied upon any such securities; to receive, collect and dispose of interest, dividends, rights, profits, income and emoluments of any kind whatsoever from any such securities and transactions; to do any and all acts and things for the preservation, protection, improvement and enhancement in value of any such securities, or designed to accomplish any such purpose, and to aid by loan, subsidy, guaranty or in any other manner those issuing, creating or responsible for any of such securities; 6.To purchase, hold, cancel, reissue, sell, resell, pledge, transfer, and otherwise dispose of shares of its own capital stock (so far as may be permitted by law or its certificate of incorporation, as amended) and its own bonds, debentures, notes, warrants, rights, scrip or other obligations or securities of any nature, howsoever evidenced; 7.To promote, finance, aid, assist, financially and otherwise, any body politic, corporation, association, partnership, firm, trustee, syndicate, individual, combination, organization or other entity located in or organized under the laws of any part of the world, any stock or security of which is held directly or indirectly by or for the corporation, or in the business, financing or welfare of which the corporation shall have any interest; and in connection therewith to guarantee or become surety for the performance of any undertaking or obligation of any such entity, and to guarantee by endorsement or otherwise the payment of the principal of or interest or dividends on or sinking fund payments with respect to any such security of any such entity or any other payments whatsoever to be made by it; and to join in any reorganization with respect to any such entity; all to the extent that the same may be permitted by the laws pursuant to which the corporation is formed or by any other law or hereafter applicable to the corporation; 3 8.To promote, institute, enter into, conduct, perform, assist or participate in every kind of commercial, mercantile, manufacturing, mining, natural resources extracting, industrial or any other enterprise, business, work, contract, undertaking, venture and operation in any part of the world; and for any such purpose to purchase, lease, and otherwise acquire, take over, hold, sell, liquidate and otherwise dispose of real estate, plants, equipment, inventory, merchandise, services, materials, stock, good will, franchises, patents, trademarks, and trade-names, and other properties and assets of corporations, associations, partnerships, firms, trustees, syndicates, individuals, combinations, organizations and other entities located in or organized under the laws of any part of the world; to continue, alter, extend and develop their business, assume their liabilities, guarantee or become surety for the performance of their obligations, reorganize their capital and participate in any way in their affairs, and to take over as a going concern and to continue in its own name any business so acquired the operation of which would be permitted under any provision of this certificate; all to the extent that the same lawfully may be permitted by the laws pursuant to which the corporation is formed or by any other law now or hereafter applicable to the corporation; 9.To adopt, apply for obtain, register, purchase, lease, take licenses with respect to and otherwise acquire, maintain, protect, hold, own, use, operate, introduce, exercise, exploit, develop, control, pledge, sell, assign, grant, grant licenses and other rights with respect to and otherwise dispose of and generally deal in and with any inventions, improvements, processes, copyrights, patents, applications for patents, trademarks, formulae, licenses, trade-names, designs, labels, picturizations, distinctive marks and similar rights of any and all kinds, whether or not granted, registered or established by or under the laws of the United States or of any state, country or place; 10.For any purpose, upon any terms and without limit (so far as may be permitted by its certificate of incorporation, as amended), to borrow or raise money and to issue, draw, make, accept, sell and dispose of bonds, debentures, notes, drafts, warrants, certificates of indebtedness, certificates of interest and other obligations and securities of the corporation, secured or unsecured and howsoever evidenced, and as security therefor to mortgage, pledge, convey, assign in trust or grant any charge or impose any lien upon all or any part of the real or personal property, rights, interests or franchises of the corporation, whether owned by it at the time or thereafter acquired, or to give other security therefor; 11.To pay for any property, securities, right or interests acquired by or services performed for the corporation in cash or other property, rights or interests held by the corporation, or by issuing and delivering in exchange therefor its own stock, bonds, debentures, notes, warrants for stock, certificates of indebtedness or other obligations or securities howsoever evidenced; 12.In connection with any sale, conveyance, issue or exchange, permitted by law, of its own securities or of all, or any interest in or part of, the property, rights, privileges and franchises of the corporation, including its good will, to accept payment therefor in whole or in part in property consisting of or including stock, bonds, debentures, notes, warrants for stock, certificates of indebtedness or other obligations or securities, howsoever evidenced, of any corporation, joint stock company, trust, firm or association; 4 13.To carry on all or any part of its business, objects or purposes as principal, factor, agent, broker, dealer, commission merchant, selling agent, contractor or otherwise, either alone or associated with any corporation, association, partnership, firm, trustee, syndicate, individual, combination, organization or entity whatsoever, located in or organized under the laws of any part of the world; 14.In carrying on its business and for the purpose of furthering its objects and purposes, to enter into and perform agreements and contracts of any nature with any government, state, territory, district, municipality, political or governmental division or subdivision, body politic, corporation, association, partnership, firm, trustee, syndicate, individual, combination, organization or entity whatsoever, located in or organized under the laws of any part of the world; 15.To conduct its business in any and all branches thereof, so far as permitted by law, in the State of New York and in any other part of the world, and to maintain one or more offices and agencies wither within the State of New York or in any other part of the world; 16.To do any or all things herein set forth to the same extent and as fully as natural persons might or could do, and to do any and all other acts and things necessary, appropriate or convenient for the furtherance of or incidentalto the business, objects and purposes herein enumerated and, for the exercise of the powers herein conferred, and to do all such acts and things, either directly or through subsidiaries, agents, or others; 17.To do each and every necessary, suitable, convenient or proper thing for the accomplishment of any of the purposes and the attainment of any and all of the objects hereinbefore enumerated or incidental to the powers herein named, or which shall at any time appear conducive thereto or expedient for the protection or benefit of the corporation, either as holder of or as interested in any property or otherwise; 18.The foregoing clauses shall be construed as purposes, objects and powers, and the matters expressed in each clause shall not be limited in any way, except as otherwise expressly provided, by reference to or inference from the terms of any other clause (or any other matter within the same clause), but shall be regarded as independent purposes, objects and powers.The enumeration of specified purposes, objects and powers shall not be considered to exclude, limit or restrict in any manner any power, right or privilege given to the corporation by law, or to limit or restrict the meaning of the general terms of the general powers of the corporation, not shall the expression of one thing be deemed to exclude another, although it be of like nature, not expressed; 19.Nothing herein contained shall be construed as giving the corporation any rights, powers or privileges not permitted to it by law, but the occurrence within any of the foregoing clauses of any purpose, power or object prohibited by the laws of the State of New York or of any other State, or any territory, dependency or foreign country, in which the corporation may carry on business, shall not invalidate any other purpose, power or object not so prohibited, by reason of its contiguity or apparent association therewith. 5 Third:A.The amount of capital stock of this Corporation is Thirteen Million Five Hundred Thousand Dollars ($13,500,000.00) consisting of Three Hundred Ninety Five Thousand Five Hundred Thirty Five (395,535) shares of Preferred Stock, with a par value of $25.00 each, and Ten Million (10,000,000) shares of Class A Common Stock, with a par value of $.80 each, and Two Hundred Thousand (200,000) shares of Class B Common Stock, with a par value of $.80 each. The designations, preferences, privileges and voting powers and the restrictions or qualifications thereof are as follows: B.Subject to the provisions of Section 11 of the Stock Corporation Law, the Preferred Stock may be issued in one or more series.Except in so far as the designations, preferences, privileges and voting powers and restrictions or qualifications thereof of the shares and series of shares of each class or any series of shares shall in this certificate be otherwise provided for, the Board of Directors is authorized, in the manner provided by law, to fix from time to time, before the issuance of any one or more series of shares of Preferred Stock (other than the initial series, the provisions for which are stated in this certificate), the designations, preferences and privileges, and the restrictions or qualifications thereof, including, without limiting the generality thereof, lawful provisions relating to the distinctive serial designations thereof:the rate or rates of dividends thereon, not exceeding 6% per annum; thetimes of payment of and the dates from which dividends shall be cumulative; the price or prices at which the same may be redeemed, not exceeding $27.50 per share and accrued dividends thereon; the amount or amounts which shall be paid to the holders thereof in case of voluntary or involuntary dissolution, liquidation or winding up, not exceeding $27.50 per share, if the same be voluntary, and not exceeding $25 per share, if involuntary, in either case plus accrued dividends thereon; the amount and terms of any sinking, redemption, or purchase fund, if any, for the purchase or redemption thereof, and the terms, conditions, and provisions, if any, respecting the conversion of shares of Preferred Stock of any one or more series into Common Stock All shares of Preferred Stock shall be of equal rank, and all shares of each series shall be identical in all respects except as to the dates from which dividends thereon shall be cumulative. Each share of Preferred Stock shall rank on a parity with each share of Preferred Stock, regardless of series, with respect to preferential dividends at the respective rates fixed for such series, and when the stated dividends are not paid in full the shares of all series of Preferred Stock shall share ratably in the payment of dividends including accumulations, if any, in accordance with the sums which would be payable on said shares if all dividends were declared and paid in full. C. As used in this certificate (1)The term “Preferred Stock” shall mean the Preferred Stock of the par value of $25 each, authorized by this certificate. (2)The term “Certificate of Designation” shall mean the certificate filed as required by law with respect to any series of Preferred Stock (other than the initial series thereof) setting forth, with respect to such series, the designations, preferences and privileges and the restrictions of qualifications thereof. 6 (3)The term “Preferred Stock – Initial Series” shall mean the series of Preferred Stock hereinbelow designated as the “5% Cumulative Preferred Stock.” (4)The term “junior stock” shall mean stock (as the same may exist from time to time) not entitled to receive cash dividends until all dividends have been paid on or declared and set apart for the Preferred Stock and/or not entitled to receive any assets upon liquidation, dissolution or winding up until the entire amount to which the holders of Preferred Stock shall be entitled upon liquidation, dissolution or winding up shall be paid or deposited in trust for such payment. (5)The term “accrued dividends” shall mean an amount with respect to each share of Preferred Stock, computed at the annual dividend rate for such share from the date when dividends became cumulative on such share to the date to which dividends are stated to be accrued, less the aggregate of all dividends theretofore paid thereon. D.1. Upon any liquidation, dissolution or winding up of the Corporation, the holders of the Preferred Stock of each series shall be entitled, before any distribution or payment is made or set apart for any junior stock, to receive (a) in the case of Preferred Stock – Initial Series, the sum hereinbelow provided in such event and (b) in the case of any other series of Preferred Stock, the sum provided in such event in the Certificate of Designation with respect to such other series, subject to the limitation provided for in Section B hereof; and the holders of the Preferred Stock shall not be entitledto any further payment after making of such payments in full to each holder of Preferred Stock, or after an amount sufficient to make such payments in full (or the portion of such amount not already paid out for such purpose) has been deposited in trust for the purpose in any bank or trust company in the City of New York, N.Y., having a capital and surplus of not less than $5,000,000.00 2.The remaining assets and funds of the Corporation shall be distributed among the holders of any junior stock according to their respective priorities, if any, and according to their respective shares. 3.If upon any liquidation, dissolution or winding up of the Corporation the amounts payable to the holders of the Preferred Stock of all series, as provided herein and in any Certificate of Designation hereafter filed, are not paid in full, the holders of the Preferred Stock of all series shall share ratably in any distribution of assets in such liquidation, dissolution or winding up, in accordance with the sums which would be payable on such distribution if all sums so payable were paid in full. 4.A consolidation or merger of the Corporation with or into another corporation or corporations or the consolidation or merger of another corporation or corporations into the Corporation, or the sale, lease, conveyance of exchange, whether for cash, shares of stock, securities or property, of all or substantially all of the assets of the Corporation, shall not be deemed or construed to be a liquidation, dissolution or winding up of the Corporation within the meaning of the provisions hereof. 7 E.1. The Preferred Stock of any one or more series may be redeemed in whole or from time to time, in part, at the option of the Board of Directors or by the operation of any sinking fund or redemption or purchase fund, if any, provided for the
